Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.

With regard to amended independent claim 1 and Applicant’s assertion “the Patent Office has not shown that the cited references disclose these added elements of the independent claims” (Remarks 7), the newly added limitations are addressed in the rejection below. 

With regard to claim 1, and Applicant’s assertion the references of record (Hayden and Nielsen) are not properly combined because doing so “requires the addition of HTML interpretation and similar browser features at a proxy, which is a considerable redesign to achieve the asserted combination” (Remarks 10), the Examiner respectfully disagrees.  As an initial matter, the proxy (NCC) of Hayden already includes “HTML interpretation” ability since it parses the HTML file to identify and obtain embedded resources referenced therein (e.g., 8:33–

Applicant’s remaining arguments (Remarks 8–10) mirror those previously presented in the remarks filed 9/22/2020.  They have been reconsidered, but remain unpersuasive for the reasons set forth in the Final Rejection mailed 10/9/2020 (pp. 2–3).

With regard to Applicant’s request to for suggestions regarding allowability (Remarks 7), it is noted there exists a large body of prior art relating to prioritized transmission of content and most of the subject matter disclosed in the specification is known in the art.  Upon further review of the specification, the following subject matter, if claimed with sufficient particularity, would be sufficient to overcome the prior art of record: the subject matter disclosed in ¶54–56 relating to the use of a concurrency factor, where requests with concurrency of 1 are delivered without bandwidth sharing and requests with concurrency 1 and N split bandwidth as described in ¶55–56.  While allowability cannot be reliably determined in the absence of specific claim language, the above identified disclosure is likely to significantly advance prosecution and overcome the prior art of record. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8–10, 12, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the proxy server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

All claims not individually rejected are rejected by virtue of their dependency from the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: When dependent claims are rejected without explicitly setting forth a separate rationale to combine, the limitations therein were determined to set forth additional details of an 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–3, 7–10, 14–17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 9,307,004) in view of Nielsen (US 5,826,031).

With regard to claim 1, Hayden discloses a method, comprising: 
receiving, at a proxy server (NCC 144 is a proxy server that retrieves resources on behalf of clients)(6:27–39), a request for a plurality of content items from a client device (client computing device 102 may submit a request for a resource, such as a web page and embedded resources, to the NCC)(7:21–28), where the proxy server is in a distributed cloud computing platform (NCC may be part of a distributed cloud computing platform comprising multiple locations and virtualized components)(5:27–57); 
receiving a first content item of the plurality of content items from an origin server or a cache (NCC retrieves the requested web page)(6:26–30; 7:25–28); 
determining a priority scheme for ordering the plurality of content items (priority of transmission for a network resource and embedded resources is determined from the resource profile)(3:38–41; 6:30–34; 7:1–6), where the priority scheme is specific to the plurality of content items (resource profile may be individual for the particular resource)(7:4-6; 8:62–65), where the 
storing the priority scheme at the proxy server for application by the proxy server to subsequent requests for the first content item (resource profiles are stored at the NCC)(6:30–34; 6:67–7:6); and 
sending a response including the plurality of content items to the client device in an order according to the determined priority scheme (requested resource and embedded resources are sent to the client in the determined priority order)(requested resource and embedded resources are sent to the client in the determined priority order)(3:42–47; 6:30–34).
Hayden fails to specifically disclose the priority scheme is derived from derived from analysis of the first content item from the plurality of content items or that the priority scheme is based in part on explicit priority information in the first content item.  
Nielsen discloses a similar system for prioritizing transmission of objects with embedded references in webpages (Abstract).  Nielsen teaches including explicit priority information in embedded object references to indicate a priority order for retrieving the embedded objects and analyzing the content item to extract the priority information and generate a list of embedded objects to be retrieved (6:13–23; 7:27–36).  Nielsen additionally discloses that objects with the same explicit priority information are prioritized based upon their location in the content itemm (7:29–33).  This would have been an advantageous addition to the system disclosed by Hayden since it would have allowed explicit priority information to be inserted into the first content item 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include priority information in requested content items to allow content authors to define an order in which the proxy should retrieve and provide embedded resources to a requesting client. 

With regard to claim 2, Nielsen further discloses determining the priority scheme by scanning, at the proxy server, the first content item for references to the other content items in the plurality of content items (embedded content items are located and priority information is obtained from their respective tags)(6:13–23).

With regard to claim 3, Hayden further discloses raising a priority of the other content items that are proximate to a header of the first content item (images or other content near the top of the page may be given higher priority that objects at the bottom; top of the page corresponds to the location of a header in a web page)(18:41–49).

With regard to claim 7, Hayden further discloses plurality of content items includes any one of a web page (e.g., 7:21–23), an image (e.g., 9:6–9), an audio file, a web application, or a script (e.g., 9:6–9).

Claims 8–10, 14–17, and 21 are rejected under the same rationale as claims 1–3 and 7, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden in view of Nielsen further in view of Snider et al. (US 2014/0189054).

With regard to claim 5, while the system disclosed by Hayden and Nielsen shows substantial features of the claimed invention (discussed above), it fails to specifically disclose inserting monitor code into the first content item to be executed or interpreted by the client device.
Snider discloses a similar system for providing website content to a requesting computing device (Abstract).  Snider teaches inserting monitor code (tracking code) into the first content item (website) to be executed or interpreted by the requesting client device (tracking code is generated and inserted into the HTML of the requested page; code is executed by the client when the page is rendered)(¶10; ¶42; ¶47).  This would have been an advantageous addition to the system disclosed by Hayden and Nielsen since it would have allowed client interactions with requested content to be monitored.  Hayden additionally teaches updating the prioritization rules based on client interactions (e.g., Hayden; 8:66–9:3), and obtaining that information through inserted monitoring code would have been an advantageous means of collecting that information since it does not require a customized web browser.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert monitor code into the first content item to be executed or interpreted by the client device to permit client interactions with the content item or portions thereof to be monitored and used to update prioritization of content items.

With regard to claim 6, Snider further discloses receiving feedback from the monitor code including explicit priority information, reference location priority information, or content item 

Claims 12, 13, 19, and 20 are rejected under the same rationale as claims 5 and 6, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhogal et al. (US 2003/0145088) disclose a system for splitting bandwidth among network transactions, which is pertinent to the subject matter in ¶54–56 of the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AARON N STRANGE/Primary Examiner, Art Unit 2419